                                    ORDER LIFTING STAY

       This matter is before the court consistent with the court’s Order [33] staying this case

pending a ruling on the [31] motion to dismiss. On August 31, 2018, plaintiffs filed a motion for

discovery on jurisdiction-related issues, and such relief was granted. Doc. #40. On October 19,

2018 the District Judge denied the [31] motion to dismiss without prejudice, to be re-urged twenty-

one days after the close of jurisdictional discovery. However, the court did not lift the stay at that

time but left the stay in place until the close of jurisdictional discovery. As the close of the

discovery period approached, plaintiffs filed a motion to compel jurisdiction-related discovery.

The parties ultimately resolved the discovery dispute, and on March 11, 2019, the court entered an

order denying as moot the motion to compel jurisdictional discovery, officially closing the period

for jurisdictional discovery. Therefore, the stay of this case should be lifted.

       IT IS THEREFORE ORDERED that the stay on the above-styled matter is hereby

LIFTED and a case management conference will be set by further notice of the court.

       SO ORDERED, this March 13, 2019.


                                               /s/ Jane M. Virden
                                               UNITED STATES MAGISTRATE JUDGE
